UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2013 Commission File Number 0-30314 BONTAN CORPORATION INC (Translation of registrant’s name into English) 47 Avenue Rd., Suite 200, Toronto, Ontario, Canada M5R 2G3 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Bontan Corporation Inc. Consolidated Interim Financial Statements For the Three and Nine Months Ended December 31, 2012 Unaudited – Prepared by Management (Canadian Dollars) Index Notice To Reader 2 Interim Consolidated Statements of Financial Position 3 Interim Consolidated Statements of Operations and Comprehensive Loss 4 Interim Consolidated Statement of Shareholders Equity 5 Interim Consolidated Statements of Cash Flows 6 Notes to Interim Consolidated Financial Statements 7-16 NOTICE TO READER OF INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The interim consolidated financial statements for Bontan Corporation Inc., comprised of the interim consolidated statements of financial position as at December 31, 2012 and for the year ended March 31, 2012, and the interim consolidated statements of operations and comprehensive loss, statement of changes in equity and cash flows for the three and nine month periods ending December 31, 2012 and December 31, 2011 and are the responsibility of the Company’s management. The interim consolidated financial statements have been prepared by management and include the selection of appropriate accounting principles, judgments and estimates necessary to prepare these interim consolidated financial statements in accordance with International Financial Reporting Standards. The interim consolidated financial statements have not been reviewed by the Company’s independent external auditors, Schwartz Levitsky Feldman LLP. “signed”“signed” Kam Shah C.A., DirectorDean Bradley, Director February 26, 2013 Bontan Corporation Inc. Interim Consolidated Statements of Financial Position (Canadian Dollars) (Unaudited – see Notice to Reader dated February 26, 2013) As at, Note December 31, 2012 March 31, 2012 (Audited) Assets Current Cash Short term investments 4,15(v) Other receivable 7 Exploration and evaluation expenditures recoverable 6 - Long-term assets Office equipment and furniture 5 Total assets Liabilities and shareholders' equity Current liabilities Accounts payable and accrued liabilities 15(iv) Deferred costs recovery 8 - Total current liabilities Shareholders' Equity Capital stock 9 Warrants 11 Stock option reserve Fair value reserve - Deficit Total shareholders' equity Totalliabilities and shareholders' equity Commitments and Contingent Liabilities (Note 14) Related Party Transactions (Note 15) On behalf of the Board”Kam Shah” Director”Dean Bradley”Director (signed)(signed) The accompanying notes are an integral part of these consolidated financial statements. Bontan Corporation Inc. Interim Consolidated Statements of Operations and Comprehensive Loss For the three and nine months ended December 31, (Canadian Dollars) (Unaudited – see Notice to Reader dated February 26, 2013) Note Three months ended Nine months ended December 31 December 31 Income Exploration and evaluation expenditure recovered (net) 6 - Other income - - $- $- Expenses Professional fees Consulting fees 13,14(b),(c), (d) & 15(iii) Shareholders' information 14(a),15(i) Travel, meals and promotions 15(ii) Office and general Payroll Rent Communication Transfer agents fees Bank charges and interest Amortization Write down of short term investments Loss on disposal of short term investments - Exchange loss Net income (loss) for period Other comprehensive income (loss) Unrealized (loss) gain for period on short term investments, net of tax Other comprehensive income (loss) for period Total comprehensive income (loss) for period Income (loss) per share 12 Basic and diluted Bontan Corporation Inc. Interim Consolidated Statement of Shareholders’ Equity (Canadian Dollars) For the nine months ended December 31, 2012 and 2011 (Unaudited – see Notice to Reader dated February 26, 2013) Number of Shares Capital Stock Warrants Stock option reserve Fair value reserve Accumulated Deficit Total Equity Balance, April 1, 2011 Issued under Consultants Compensation Plans Cancellation of previously issued warrants Cancellation of previously issuedoptions Unrealised loss on short term investments ,net of tax Net loss for period Balance, December 31, 2011 Balance April 1, 2012 Issued under Consultants Compensation Plans Cancellation of previously issued warrants Unrealised loss on short term investments ,net of tax Net loss for period Balance December 31, 2012 $- The accompanying notes are an integral part of these consolidated financial statements. Bontan Corporation Inc. Interim Consolidated Statements of Cash Flows For the nine months ended December 31, (Canadian Dollars) (Unaudited – see Notice to Reader dated February 26, 2013) Note Cash flows from operating activities Netloss for period Amortization of office equipment and furniture Exploration and evaluation expenditure recovered Write down of short term investments Loss on disposal of short term investments - Consulting fees settled for common shares 13 Net change in working capital components Other receivables Accounts payable and accrued liabilities Cash flow from (into) investing activities Exploration and evaluation (expenditure) recovery Purchase of office equipment and furniture Net proceeds from sale of short term investments - Cash flow from financing activities Decrease in cash during period Cash at beginning of period Cash at end of period Supplemental disclosures Non-cash operating activities fees settled for common shares and options and expensed during the period Cancelation of previously issued options - Non-cash investing activities Warrants previously issued towards acquisitions now cancelled The accompanying notes are an integral part of these consolidated financial statements. Bontan Corporation Inc. Notes to Interim Consolidated Financial Statements (Canadian Dollars) December 31, 2012 and 2011 (Unaudited – see Notice to Reader dated February 26, 2013) 1.NATURE OF OPERATIONS Bontan Corporation Inc. (“the Company”) is incorporated in Ontario and its head office is located at 47 Avenue Road, Suite 200, Toronto, Ontario, Canada. The Company’s shares trade on the Over the Counter Bulletin Board of NASDAQ under a trading symbol “BNTNF”. On June 29, 2012, the Company disposed of its indirect 4.70% working interest in two off-shore drilling licenses in the Levantine Basin, approximately forty kilometres off the West coast of Israel, through its holding of 76.79% equity interest in Israel Petroleum Company Limited (“IPC Cayman”), as explained in Note 6. The Company does not currently own any oil and gas properties but holds 0.25% Overriding Royalty Interest in the two offshore Israeli drilling licenses. In December 2012, the Company decided to change the focus of its business activities from oil and gas to biotechnology industry. The Company is currently engaged in confidential negotiations to potentially acquire a biotechnology company. 2.BASIS OF PRESENTATION AND ADOPTION OF IFRS (a) Statement of compliance These condensed interim consolidated financial statements have been prepared in accordance with International Accounting Standard (“IAS”) IAS 34 – Interim Financial Reporting and should be read in conjunction with the interim financial statements for the three months ended June 30, 2012, six months ended September 30, 2012 and the annual financial statements for the year ended March 31, 2012, which have been prepared in accordance with IFRS as issued by the International Accounting Standards Board (“IASB”). This is considered generally accepted accounting principles (“GAAP”) for Canadian public companies. These unaudited condensed interim consolidated financial statements were prepared by management and reviewed by the Audit Committee. These unaudited condensed interim consolidated financial statements were approved by the Board of Directors for issue on February 5, 2013. The Company has no requirement to report on segments as it operates as only one segment. (b)Basis of presentation The condensed interim consolidated financial statements have been prepared on the historical cost basis except for short term investments, which are measured at fair value. (c)Consolidation The condensed interim consolidated financial statements include the accounts of the Company and of 1843343 Ontario Inc., a wholly owned subsidiary, incorporated in Ontario on January 31, 2011, and has had no activity since its inception. Israel Oil & Gas Corporation, a wholly owned subsidiary, was merged with the Company on May 15, 2012. All inter-company balances and transactions have been eliminated on consolidation. (d)Functional and presentation currency The condensed interim consolidated financial statements are presented in Canadian dollars which is also the functional currency of the Company and its subsidiary. (e)Use of Estimates and judgments The preparation of financial statements in conformity with IFRS requires management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets, liabilities, income and expenses. Actual results may differ from these estimates. Estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the year in which the estimates are revised and in any future years affected. Significant areas where estimation uncertainty and critical judgments are applied include valuation of financial instruments, valuation of property, plant and equipment, impairment losses, depletion and depreciation, and measurement of share-based compensation. 3. SIGNIFICANT ACCOUNTING POLICIES The accounting policies are set out in Note 3 to the fiscal 2012 audited consolidated financial statements. These policies have been applied consistently to all periods presented in these condensed interim consolidated financial statements, (a) New Accounting Policies There have been no new accounting policies adopted by the Company. (b) New Standards and Interpretations Not Yet Adopted Since the issuance of the Company’s fiscal 2012 audited consolidated financial statements, the IASB and International Financial Reporting Interpretations Committee (“IFRIC”) have issued no additional new and revised standards and interpretations which are applicable to the Company. Refer to Note 3 of those statements 4. SHORT TERM INVESTMENTS Marketable securities Average carrying costs Fair market value December 31, 2012 March 31, 2012 Marketable securities are designated as “available-for-sale”. Marketable securities are stated at fair value based on quoted market prices on the balance sheet as at December 31, 2012. As at December 31, 2012, management concluded that certain marketable securities had suffered a decline in their value which was unlikely to be recovered in the near future. Since this is a loss in value that is other than temporary decline, the cumulative loss has been removed from other comprehensive income and recognised in net income even though these investments have not been de-recognised. 5. OFFICE EQUIPMENT AND FURNITURE Cost Accumulated amortization Net book value Net book value December 31, 2012 March 31, 2012 Office furniture Computer Software 6.EXPLORATION AND EVALUATION EXPENDITURES The Company held an indirect 4.70% interestin two offshore drilling licenses in Israel – petroleum license 347 (‘Myra”) and 348 (“Sara”) covering approximately 198,000 acres, 40 kilometres off the West coast of Israel (“Israeli project”)through its 76.79% equity of IPC Cayman, as more fully explained in Note 6 to the fiscal 2012 audited financial statements. The Company signed a settlement agreement on December 15, 2011 to dispose of its interest in the Israeli project held through its ownership of 79.76% equity in IPC Cayman. The agreement being extended, from time to time, and amended, was finally closed on June 29, 2012. As per the terms of the revised settlement agreement the Company received US$5 million and surrendered all its shares in IPC Cayman for cancellation. The Company and IPC Parties exchanged mutual releases and dismissed all lawsuits against each other and against IPC Oil and Gas Holdings Ltd. (formerly, Shaldieli Ltd.) as well as certain promoters. The Company also received non-refundable deposits totalling to US$375,000, which was adjusted against exploration and evaluation expenditure recoverable, an extension fee of US$100,000, which was included in other income and an overriding royalty interest of 0.25% in the Israeli project. As additional consideration, on December 31, 2012, based on a revaluation of the surrendered shares to be performed by the IPC Parties, Bontan received the right to exercise an option to purchase 49.27% of the issued and outstanding share capital of IPC Cayman on a fully diluted basis for an exercise price of US$4,927 valid until March 31, 2013. The Company has not yet decided whether it would exercise this option. However, due to failure of both the exploration wells to identify any reserves and absence of any plans to explore more wells, the Company decided to fully write off the balance of exploration and evaluation expenses. The movements in exploration and evaluation expenditure recoverable during the period were as follows: Nine months to December 31, 2012 Year ended March 31, 2012 Balance, at beginning of period Cash deposits transferred from deferred cost recovery on settlement(Note 8(ii)) Cash received on settlement Value of warrants issued previously towards acquisition being canceled Taken to income Balance, end of period $- The Company has not assigned any value to its 0.25% ORI since the underlying reserves have not yet been proven. 7. OTHER RECEIVABLE December 31, 2012 March 31, 2012 Prepaid expenses and deposits Taxes receivable Funds held in escrow (i) i. Funds held in escrow represent funds held by our Israeli lawyer who acts as our escrow agent pending clearance from Israeli tax authority. These funds were part of the funds received under the settlement with IPC parties as explained in Note 6. The funds were received on January 23, 2013. 8. DEFERRED COSTS RECOVERY This represented exploration and evaluation expenditures recovered as of March 31, 2012 pursuant to the settlement agreement on June 29, 2012 (Note 6) and its adjustments during the period ended December 31, 2012 as follows: December 31, 2012 March 31, 2012 Cancellation of warrants returned under the settlement agreement (Note 6) $- Cash deposits received under the settlement agreement (Note 6) - $- (i) The value of cancelled warrants was taken to income on closing of the settlement agreement on June 29, 2012 and was off set against the exploration and evaluation expenditure recoverable. (ii) Cash deposit was adjusted against exploration and evaluation expenditure on closing of the settlement agreement on June 29, 2012 9.CAPITAL STOCK (a)Authorized:Unlimited number of common shares (b) Issued December 31, 2012 March 31, 2012 Common Common Shares Amount Shares Amount Balance ,beginning of period Issued under 2009 Consultant Stock Compensation Plan (i) Balance, end of period (i) Shares were issued to two directors, CEO and the two consultants as a bonus and were valued at market on the date of issue. (c) As at December 31, 2012 and March 31, 2012, the Company had the following active Consultant Stock Compensation Plans: 2009 Plan 2011 Plan Date of registration* May 11, 2009 April 11, 2011 Registered shares under the Plan Nine months to December 31, 2012 Year ended March 31, 2012 Ninemonths to December 31, 2012 Year ended March 31, 2012 Un-allotted, beginning of period Issued Cancelled (i) - Un-allotted, end of period - * Registered with the Securities and Exchange Commission of the United States of America (SEC) as required under the Securities Act of 1933. (i) 75,000 shares issued to an independent director as bonus were returned in November 2012 for cancelation and the director was paid in cash in lieu. 10.STOCK OPTION PLANS (a)The following is a summary of all Stock Option Plans as at December 31 and March 31, 2012: Plan Date of # of Options registration* Registered Issued Expired Cancelled Exercised Outstanding 1999 Stock option Plan Apr 30, 2003 2003 Stock Option Plan July 22, 2004 The Robinson Plan Dec. 5, 2005 - - 2005 Stock Option Plan Dec. 5, 2005 - - *Registered with the Securities and Exchange Commission of the United States of America (SEC) as required under the Securities Act of 1933. All outstanding options were fully vested on the dates of their grant. (b) The weighted average exercise price of the outstanding stock options was US$0.17 as at December 31, 2012 (March 31, 2012: US$0.17) (d) Details of weighted average remaining life of the options granted and outstanding are as follows: December 31, 2012 Number of options outstanding and exercisable Exercise price in US$ Weighted average remaining contractual life (years) The options can be exercised at any time after vesting within the exercise period in accordance with the applicable option agreement. The exercise price was more than the market price on the date of the grants for 560,000 options and less than the market price for the balance of 4,825,000 options. WARRANTS There were following movements in the warrants issued and outstanding during the nine months ended December 31, 2012. December 31, 2012 March 31, 2012 # of warrants Fair value # of warrants Fair value Balance, beginning of period Cancelled(Note 6) Balance, end of period Details of weighted average remaining life of the warrants granted and outstanding are as follows: December 31, 2012 Warrants outstanding & exercisable Exercise price in US$ Number Weighted average remaining contractual life (years) 12.EARNINGS PER SHARE Earnings per share are calculated on the weighted average number of common shares outstanding during the three and nine months ended December 31, 2012, which was 79,951,298 and 81,759,076 respectively. (Three and nine months ended December 31, 2011 - 78,680,743 and 78,669,632 respectively). The Company had approximately 66 million (December 31, 2011: 68 million) warrants and 5.4 million options (December 31, 2011: 5.4 million options), which were not exercised as at December 31, 2012. Inclusion of these warrants and options in the computation of diluted loss per share would have an anti-dilutive effect on loss per share and are therefore excluded from the computation. Consequently, there is no difference between loss per share and diluted loss per share. CONSULTING FEES Three months endedDecember 31 Nine months ended December 31 Fees settled in stocks and options (i) $- Cancellation of options issued in settlement of fees Fees settled for cash 14.COMMITMENTS AND CONTINGENT LIABILITIES (a) The Company entered into media and investor relations contracts, with Current Capital Corp., a shareholder corporation, effective July 1, 2004, initially for a period of one year and renewed automatically unless cancelled in writing by a 30-day notice, for a total monthly fee of US$10,000. (b) The Company entered into a consulting contract with Mr Kam Shah, the Chief Executive Officer and Chief Financial Officer on April 1, 2005 for a five-year term. This term was extended by another five years to March 31, 2015 by the audit committee on April 1, 2010. Mr Shah’s monthly fee is $15,000 plus taxes. Further, the contract provides for a lump sum compensation of US$250,000 for early termination of the contract without cause. The contract also provides for entitlement to stock compensation and stock options under appropriate plans as may be decided by the board of directors from time to time. (c) The Company entered into a consulting contract with Mr Terence Robinson, a key consultant and a former Chief Executive Officer, on April 1, 2003 for a six-year term up to March 31, 2009. On August 4, 2009, this contract was renewed for another five years effective April 1, 2009. The renewed contract provides for a fixed monthly fee of $10,000 plus taxes. The Consultant will also be entitled to stock compensation and stock options under appropriate plans as may be decided by the board of directors from time to time. (d) The Company has a consulting contract with Mr John Robinson. Mr John Robinson is the sole owner of Current Capital Corp., a firm with which the Company has an on-going contract for media and investor relations, and is a brother of Mr Terence Robinson who is a key consultant to the Company and a former Chief Executive Officer of the Company. Mr Robinson provides services that include assisting the management in evaluating new projects and monitoring short term investment opportunities that the Company may participate in from time to time. A new Consulting Contract was signed with Mr John Robinson on July 1, 2009 for period covering up to March 31, 2014. The Contract provides for a fixed monthly fee of $8,500 plus taxes. The
